                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION

GREEN RIVERSIDE INC.                                      PLAINTIFF

VS.                         CIVIL ACTION NO. 5:19-cv-29(DCB)(MTP)

BLACK JACK OIL COMPANY, INC.,
AND KEVIN L. WILSON                                      DEFENDANTS

                                ORDER

       This case originated in the United States District Court for

the Northern District of Texas, Dallas Division.     While in Texas,

Defendants Black Jack Oil Company, Inc. and Kevin L. Wilson filed

motions to dismiss for lack of jurisdiction (docket entries 12 and

13).     On April 11, 2019, the District Court for the Northern

District of Texas found that it lacked personal jurisdiction over

Defendants Black Jack Oil Company, Inc., and Kevin L. Wilson.

       In the interest of justice, however, rather than dismiss the

action against Black Jack Oil Company Inc. and Kevin L. Wilson,

the Northern District of Texas transferred this action to this

Court.    Therefore, this Court finds Defendants Black Jack Oil

Company Inc. and Kevin L. Wilson’s Motions to Dismiss for Lack of

Jurisdiction (docket entries 12 and 13) are DENIED AS MOOT.

       SO ORDERED, this the 19th day of September, 2019



                                        /s/ David Bramlette_________

                                        UNITED STATES DISTRCT JUDGE
